(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por CUANTO, el apelante fue acusado de un delito de asesinato en primer grado, consistente en haber agredido con una tranca de ma-dera que portaba al ser humano Antero Colón, produciéndole varias heridas en el cráneo, que le causaron la muerte;
PoR Cuanto, en el acto de la vista del caso, después de haberse constituido el jurado y al serle leída la acusación, el acusado mani-festó al Tribunal'“que estaría dispuesto a declararse culpable si el fiscal se allanaba a rebajar la calificación del delito a asesinato en segundo grado,” a lo cual se allanó el fiscal, procediendo acto seguido el acusado a declararse culpable de asesinato en segundo grado;
Por Cuanto, el único error imputado a la corte inferior es el de haber impuesto al acusado una pena de 25 años de presidio; la cual considera el apelante es excesiva;
Por tanto, visto el artículo 202 del Código Penal vigente que autoriza a la corte sentenciadora a castigar el delito de asesinato en segundo grado con pena de presidio “por no menos de diez años, ni más de treinta años,” y no apareciendo del récord circunstancia o hecho alguno que nos autorice a intervenir con la discreción de la corte inferior, se desestima el recurso y se confirma la sentencia recurrida.